Citation Nr: 0731732	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  02-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of injury to the left thigh, Muscle Group XIV, 
prior to September 11, 2006, and rated 30 percent thereafter.  

2.  Entitlement to an initial disability rating higher than 
10 percent for degenerative joint disease of the lumbar spine 
with intermittent left leg sensory symptoms, prior to 
September 11, 2006, and rated 20 percent thereafter.  

3.  Entitlement to an initial compensable disability rating 
for residuals of injury to the left arm, Muscle Group V, 
prior to September 11, 2006, and rated 20 percent thereafter.  

4.  Entitlement to an initial compensable disability rating 
for residuals of injury to the right elbow, Muscle Group 
VIII.  

5.  Entitlement to an increased (compensable) rating for a 
laparotomy scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1967 to May 1969.  His DD Form 214 shows he received numerous 
awards and citations, including the Purple Heart Medal, 
Combat Infantry Badge, Vietnam Campaign, and Vietnam Service 
Medals.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a September 1996 rating decision, the RO awarded service 
connection for a laparotomy scar, evaluated as noncompensably 
disabling.  The veteran sought an increased rating in October 
2000.  In a January 2002 rating action, the RO denied a 
compensable rating for the laparotomy scar.  But the RO 
granted service connection for degenerative joint disease of 
the lumbar spine with intermittent left leg sensory symptoms 
and assigned an initial 10 percent rating.  The veteran 
appealed for a higher disability rating for the laparotomy 
scar and for a higher initial rating for his low back 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when the veteran appeals the rating initially 
assigned for a disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since the effective date of his award when his 
disability may have been more severe than at others).  So, 
the current appeal concerning his low back disability 
requires consideration of the Fenderson holding, whereas his 
claim concerning his laparotomy scar is an appeal of an 
already established rating - meaning the current severity of 
this disability is the primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

But following an administrative review, the RO, in a May 2003 
rating action, granted service connection for: residuals of 
injury to Muscle Group XXI, evaluated as 20 percent 
disabling; residuals of injury to the left arm, Muscle Group 
V, evaluated as noncompensably disabling; residuals of injury 
to the right elbow, Muscle Group VIII, evaluated as 
noncompensably disabling; and residuals of injury to the left 
thigh, Muscle Group XIV, evaluated as noncompensably 
disabling.  The basis for the RO's action was a finding of 
clear and unmistakable error in a February 1971 rating 
decision in failing to grant service connection for those 
disabilities at that time.  Accordingly, the effective date 
for service connection and the initial rating for each of 
those four disabilities was the day following the veteran's 
separation from service, May 29, 1969.  

In March 2004, in response, the veteran filed a notice of 
disagreement (NOD) requesting higher initial ratings only for 
the ratings for his left arm, right elbow, and left thigh.  
See Fenderson, supra.  Nevertheless, a statement of the case 
(SOC) was issued in August 2004 that addressed all four newly 
assigned ratings.  In his substantive appeal (VA Form 9) 
filed in August 2004, however, the veteran again indicated 
that he was only appealing the initial ratings assigned for 
his left arm, right elbow, and left thigh.  Therefore, no 
issue relating to the residuals of the injury to Muscle Group 
XXI is before the Board.  See 38 C.F.R. § 20.200 (2007) (an 
appeal to the Board requires submission of both a timely NOD 
and VA Form 9 or equivalent statement).  

In December 2005, the Board remanded the case for further 
procedural and evidentiary development.  Pursuant to 
additional evidence that was received, a rating decision in 
March 2007 increased the ratings for the veteran's lumbar 
spine disability (to 20 percent), left thigh disability (to 
30 percent), and left arm disability (to 20 percent), each 
retroactive to September 6, 2006.  Other than for the issues 
concerning increased ratings for a laparotomy scar and the 
left arm disability, the case is now ready for final 
appellate consideration.  However, as will be explained, the 
issues concerning an increased rating for a laparotomy scar 
and a greater initial rating for residuals of injury to the 
left arm, Muscle Group V, must again be remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.  

Finally, in May 2007, prior to the return of the case to the 
Board, the veteran filed a claim for a total disability 
rating based on individual unemployability.  The file does 
not reflect that the RO has taken any action on that claim.  
Therefore, veteran's claim is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  Residuals of injury to the veteran's left thigh, Muscle 
Group XIV, were rated 0 percent prior to September 11, 2006, 
and 30 percent thereafter.  

2.  The greater weight of the medical evidence shows that 
residuals of injury to the veteran's left thigh, Muscle Group 
XIV, have been manifest by no more than slight impairment 
throughout the appeal period, both before and after September 
11, 2006.  

3.  Degenerative joint disease of the lumbar spine with 
intermittent left leg sensory symptoms was rated 10 percent 
prior to September 11, 2006, and 20 percent thereafter.  

4.  The greater weight of the medical evidence shows that 
degenerative joint disease of the lumbar spine was manifest 
by chronic constant pain and intermittent left leg sensory 
symptoms; in addition, slight limitation of motion of the 
lumbar spine to 80 degrees of forward flexion was shown prior 
to September 11, 2001, with moderate limitation of motion, 
with forward flexion to 60 degrees, beginning September 11, 
2001.  

5.  Residuals of injury to the veteran's right elbow, Muscle 
Group III, are rated 0 percent.  

6.  The greater weight of the medical evidence shows that the 
residuals of injury to the veteran's right elbow, Muscle 
Group VIII, has been manifest by no more than slight 
impairment throughout the appeal period, both before and 
after September 11, 2006.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
disability rating for residuals of injury to the left thigh, 
Muscle Group XIV, prior to September 11, 2006, or greater 
than 30 percent thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, and 4.73, Code 5314 (2007).  

2.  The criteria are not met for an initial disability rating 
higher than 10 percent for degenerative joint disease of the 
lumbar spine with intermittent left leg sensory symptoms, 
prior to September 11, 2006, or greater than 20 percent 
thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 
4.71a, Codes 5003-5237 (2007).  

3.  The criteria are not met for an initial compensable 
disability rating for residuals of injury to the right elbow, 
Muscle Group VIII.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.73, Code 5308 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a July 2001 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA and private 
treatment records through December 2006 have been obtained 
and he was provided three VA compensation examinations, 
including to assess the severity of his service-connected 
muscle injury disabilities and his back disability - the 
dispositive issues.  He has not identified any additional 
evidence that needs to be obtained.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So, the Board finds that 
the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006), aff'd as Mayfield v. Nicholson 
(Mayfield IV), No. 07-7130 (Fed. Cir. September 17, 2007) 
(also discussing the timing of the VCAA notice as it relates 
to prejudicial error).  Here, the RO initially considered the 
claim in January 2002 - after sending the veteran a VCAA 
letter in July 2001.  But bear in mind the Board remanded 
this case to the RO in March 2005, partly to ensure full 
compliance with the VCAA and pertinent Court decisions, and 
after sending the veteran the January 2006 VCAA letter to 
comply with the Board's remand directive, the RO 
readjudicated his claim in the March 2007 rating decision and 
supplemental statement of the case (SSOC) based on additional 
evidence that had been received since the initial rating 
decision in question and statements of the case (SOC).  
Consequently, there was no error in the timing of the VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (indicating that, even in situations where the VCAA 
notice was not sent until after the initial adjudication of 
the claim, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating an effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

Finally, in an even more recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); see also Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007).  

However, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned for each of the disabilities currently being 
considered, the typical service-connection claim has been 
more than substantiated - it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Thus, no further notice is required 
in this case and the Board finds no evidence of prejudicial 
error in proceeding with final appellate consideration of the 
veteran's claims at this time.  Mayfield v. Nicholson 
(Mayfield III), 20 Vet. App. 537 (2006), aff'd as Mayfield v. 
Nicholson (Mayfield IV), No. 07-7130 (Fed. Cir. September 17, 
2007); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(requiring that the Board explain why it is not prejudicial 
to the veteran to consider evidence in the first instance, 
that is, without the RO having initially considered it).  

Evidence

The veteran's service medical records show that he sustained 
multiple fragment wounds to his right leg, left thigh, right 
arm, left arm, and left flank due to a rocket propelled 
grenade explosion in April 1968.  He underwent debridement 
and closure of his wounds.  There was no circulatory or nerve 
involvement in any of the wounds.  At the time of hospital 
discharge in late April 1968, it was noted that his fragment 
wounds were all healing well.  The veteran had begun a course 
of physical rehabilitation and had regained good muscle 
strength.  He was returned to duty with a 30-day profile, 
without strenuous physical activity.  At the time of his 
separation examination in April 1969, the veteran reported no 
symptoms regarding his extremities and the examiner noted no 
pertinent abnormal clinical findings.  

On VA compensation examination in July 1970, the examiner 
noted the presence of superficial wound areas on the 
veteran's upper arms, with no residuals.  It was reported 
that there were scars over the medial side of the right lower 
leg, with a depressed area.  But there was no limitation of 
motion in the right leg, and no swelling or tenderness at any 
point.  (The Board observes that service connection has been 
established for residuals of injury to the right lower leg.  
No appeal concerning that disability is currently before the 
Board.)  The examiner did comment that the residuals of the 
various wounds included weakness in the muscles of the 
veteran's right lower leg.  He did not mention the veteran's 
left thigh, left arm, or right elbow.  

Another VA compensation examination was conducted in November 
1972.  The veteran reported experiencing a loss of feeling or 
numbness in his left arm and left leg, especially if he slept 
on his right side.  Sleeping on his left side, however, 
eliminated the symptoms.  The examiner described the 
following scars: a 3cm x 1cm thin, non-adherent scar over the 
right elbow, with no tissue loss; and multiple small, healed, 
nontender, non-adherent scars on the left arm.  On x-ray, 
multiple small metallic fragments were noted in the soft 
tissues around the right knee and the upper part of the right 
lower leg.  No significant osseous abnormality was seen.  

In June 1975, a VA compensation examiner reported primarily 
on the veteran's right leg and chest disabilities.  He did 
note, however, that there was no atrophy in either leg, good 
motor tone, and normal excursion of both knees.  Locomotion 
was described as normal.  

On VA compensation examination in April 1996, the veteran 
expressed no complaints regarding his arms or left thigh and 
the examiner did not mention any abnormal clinical findings, 
including scars, in the veteran's arms or left thigh.  Again, 
the examination was conducted primarily to evaluate the 
veteran's chest and right lower leg disabilities.  

The report of private x-rays of the veteran's lumbar spine in 
September 2000 indicates that the disc spaces were intact and 
the vertebrae appeared "anatomically sound," except for L5, 
which had a markedly enlarged left transverse process forming 
a pseudarthrosis with the sacral segment and medial ilium.  
There were multiple radiopaque densities of varying size and 
shape from 1mm to 1.5cm overlying the L2 vertebral body on 
the left and deep within the left paraspinal musculature.  
The hip joints appeared unremarkable.  The examiner's 
impression was of a modest degree of spinal osteoarthritis 
with no significant evidence of degenerative disc disease.  
The same physician provided an addendum in February 2001.  He 
stated that the veteran complained of numbness and coldness 
of the left lower extremity.  The examiner offered his 
opinion that the veteran's neurologic symptoms and clinical 
findings involving the left lower extremity, primarily 
decreased sensation, were directly related to the shrapnel 
fragments noted on x-ray.  

A VA compensation examination was conducted in February 2001 
to evaluate the disabilities involving the veteran's right 
leg and chest muscles.  The veteran did not express any 
complaints regarding his left thigh, either arm, or his back.  
As pertinent here, the examiner noted that he was able to 
walk the approximately 200 feet to the examination room 
without any alteration in his gait or use of assistive 
devices.  

VA electromyographic (EMG) studies were completed in March 
2001, primarily to evaluate the veteran's right leg.  The 
examiner stated that the veteran was in no distress.  No 
radicular pain was elicited.  Healed scars were noted in the 
left flank and scattered throughout the right lower leg.  
Straight leg raise testing was negative bilaterally.  
Reflexes were normal in both upper and both lower 
extremities.  Sensation to pinprick and light touch was 
slightly decreased in distribution throughout the left leg, 
primarily around the area of healed scars from shrapnel 
injury.  The examiner concluded that the overall 
electrodiagnostic study was not consistent with any nerve 
entrapment or any signs of acute lumbosacral radiculopathy in 
the symptomatic right lower extremity.  

In November 2001, a VA neurological compensation examination 
was completed.  The veteran reported that his back had 
bothered him slightly since the injury in service, most 
significantly since 1995 and 1996.  Currently, he complained 
of severe low- and mid-back pain that would occasionally 
radiate down his left leg, as often as every two to three 
weeks.  He stated that the area would occasionally swell and 
that he had sought chiropractic manipulation in the past.  
The veteran also reported that heavy lifting would aggravate 
his back pain.  He denied any bowel or bladder problems, as 
well as any weakness or clumsiness in his legs.  The veteran 
did indicate that, when his pain would flare up, his left leg 
would go completely numb.  On examination, it was noted that 
the veteran walked with a normal gait, including heel and toe 
walking.  There was no obvious pain on examination.  Range of 
motion of the back was reported as being good, with forward 
flexion to 80 degrees, extension to 30 degrees, and lateral 
bending to 30 degrees in each direction.  Motor strength in 
the left leg was 5/5 for all muscles.  Sensation was intact 
to pinprick and light touch.  Both patellar reflexes were 
noted to be 3/4, with 2/4 heel reflexes bilaterally.  
Straight leg raise testing was negative bilaterally.  X-rays 
reportedly revealed mild degenerative changes, mostly at L5-
S1; there was also sacralization of the L5 vertebra on the 
left side, as well as the previously noted shrapnel in the 
upper lumbar area.  The examiner's assessment was there was 
no evidence of radiculopathy or myelopathy at that time - 
the veteran's symptoms were mainly low back pain.  The 
examiner commented that the veteran's back disability was as 
likely as not related to his service-connected shrapnel 
injury.  

Finally, a VA orthopedic compensation examination was 
conducted in September 2006 to evaluate the veteran's back 
and the muscle groups in his arms and left thigh.  Concerning 
the veteran's right elbow, it was noted that he was right 
handed.  He stated that he did not have any pain in that 
elbow, that his right elbow was "fine."  He denied any 
stiffness, swelling, locking, weakness, or instability.  He 
denied having any flare-ups and indicated that the disability 
did not affect his daily activities.  The veteran also stated 
that he had no problem with his left thigh, other than 
occasional numbness in the area.  The examiner indicated 
there was no muscle loss or scar tissue.  The veteran denied 
having any problem with any of his scars.  He reported that 
he had constant, daily, achy pain in lower back, with 
stiffness in the morning lasting one to two hours.  The 
veteran also stated he had aching in the area of his left 
hip.  He indicated he would have pain radiating traveling 
down the back of his left leg to the knee, lasting most of 
the day, with no alleviating factors.  He stated that he had 
used a chiropractor for a while, but eventually stopped 
because the relief would only last a few days.  The veteran 
denied any physician-ordered bed rest.  He again stated that 
he would have a flare-up of his back lasting up to three days 
after any lifting.  The resultant pain would be very sharp 
and would leave him with minimal functioning during such 
episodes.  He denied having any bowel or bladder complaints 
or erectile dysfunction during flare-ups.  He also denied 
using a brace or any assistive device.  The veteran indicated 
he could walk 45 minutes before he would have any increased 
back pain.  He stated that he had no problems with his daily 
activities, although he would sleep with a heating pad at 
times.  

On examination in September 2006, it was noted that the 
veteran walked the 10 feet to the examination room with a 
mild antalgic gait.  There was a 2cm by 0.5cm scar on the 
right elbow that contained no adhesions or palpable scar 
tissue; it was non-depressed and nontender.  Examination of 
the right elbow revealed no limitations or pain, with 0 to 45 
degrees of flexion and extension.  There was no decreased 
endurance, easy fatigability, or additional limitation of 
motion on repetitive motion.  The veteran's left thigh was 
not immobile, although range of motion testing was not 
undertaken.  There was no noticeable scarring in that area.  
The veteran did have some symptoms of sciatic irritation.  
The lumbar spine was tender to palpation at L5-6 and over the 
left ischium.  Forward flexion was limited to 60 degrees by 
pain and extension was limited to 20 degrees by pain.  
Lateral flexion was possible to only 25 degrees in each 
direction due to pain.  Lateral rotation was accomplished to 
30 degrees in each direction, although there was some muscle 
pulling in each direction; reflexes were normal.  Straight 
leg raise testing was negative for either low back pain or 
radiating pain.  There was no weakness, decreased endurance, 
easy fatigability, or further limitation of motion with 
repetitive motion of the lumbar spine.  Lumbosacral spine x-
rays were essentially as previously reported, with slight 
curvature of the lumbar spine, but with no evidence of 
degenerative disc disease.  X-rays of the right elbow were 
reportedly normal, except for a shrapnel fragment measuring 
2mm by 4mm by 3mm in the posteromedial soft tissues of the 
distalmost arm.  Finally, x-rays of the left femur revealed a 
normal femur, hip joint, and knee joint, with multiple small 
fragments within the soft tissues of the thigh.  The 
examiner's diagnoses included shrapnel injuries to the lower 
back, left thigh, and right elbow, with residual pain and 
scarring, productive of slight impairment to Muscle Group 
VIII and moderately severe impairment to Muscle Group XIV; 
and lumbar strain, with no current radiographic evidence of 
degenerative changes and no other clinical findings to 
support another diagnosis.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is to be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

The current appeal regarding the issues considered herein 
arose from the ratings assigned following the initial grant 
of service connection.  Accordingly, the Board will evaluate 
the level of impairment due to the disabilities throughout 
the entire period, considering the possibility of staged 
ratings, as provided by the Court in Fenderson.  
In evaluating each of the veteran's claims, all regulations 
that are potentially applicable through assertions and issues 
raised in the record have been considered, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A.  Residuals of muscle injuries

In light of the RO's finding of clear and unmistakable error 
in the 1971 rating decision, the issues concerning muscle 
injuries have effectively remained pending since the 
veteran's original claim for service connection.  VA's 
regulations contain guidance for evaluating muscle 
disabilities at 38 C.F.R. § 4.56.  That section was revised 
by VA effective July 3, 1997.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

The version of 38 C.F.R. § 4.56 in effect in 1971 provided 
that simple wounds without debridement, infection, or effects 
of laceration were to be productive of slight disability.  
Such wounds would be characterized by a minimal scar; slight, 
if any, evidence of fascial defect or of atrophy or of 
impaired tonus.  There should be no significant impairment of 
function and no retained metallic fragments.  

The regulations in 1971 also provided that through and 
through or deep penetrating wounds of relatively short track 
by single bullet or small shell or shrapnel fragment were to 
be considered as of at least moderate degree.  Such wounds of 
moderate degree were characterized by the absence of 
explosive effect of a high velocity missile and of residuals 
of debridement or of prolonged infection; entrance and (if 
present) exit scars that were linear or relatively small, and 
so situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  

The regulations further provided that a through and through 
or deep penetrating wound by a high velocity missile of small 
size or large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization generally constituted moderately 
severe wound.  Such a wound was characterized by relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile, through important muscle 
groups.  Other manifestations included indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of the muscle groups involved 
(compared with sound side) would give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56 (1970).  

Beginning in July 1997, § 4.56 provides that an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
Also, a through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.  Finally, for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

A slight disability of the muscles consists of a simple wound 
of muscle without debridement or infection.  Objective 
findings of a slight disability of the muscle are the 
following: minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
metallic fragments retained in muscle tissue.  

A moderate disability of the muscles consists of a through 
and through or deep penetrating wound of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
Objective findings of a moderate disability of the muscle are 
the following: entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

A moderately severe disability of the muscles consists of a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Objective findings of a 
moderately severe disability include the following: entrance 
and (if present) exit scars which indicated the track of a 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles in comparison to the sound side; 
and tests of strength and endurance in comparison to the 
sound side demonstrate positive evidence of impairment.  

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (1) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  

38 C.F.R. § 4.56 (2007).  

Moreover, the Court has held that the revised provisions of 
§ 4.56 are factors to be considered in the evaluation of 
disabilities residual to healed wounds involving muscle 
groups due to gunshot or other trauma - as the section had 
explicitly stated prior to its revision in 1997 - rather 
than constituting definitive rules to be applied in rating 
such disabilities.  Thus, the Board must consider the 
"totality of the circumstances" - all of the evidence - 
in determining the appropriate rating for each disability.  
See Robertson v. Brown, 5 Vet. App. 70 (1993); see also Tropf 
v. Nicholson (Tropf II), 20 Vet. App. 317 (2006).  

i.  Left thigh, Muscle Group XIV
 
The revision to Diagnostic Code 5314 (concerning Muscle Group 
XIV) remains essentially the same as was in effect in 1971 
and provides that severe impairment warrants a 40 percent 
rating.  A 30 percent evaluation is to be assigned for 
moderately severe impairment.  For moderate disability, a 10 
percent rating is appropriate.  Slight impairment warrants a 
0 percent evaluation.  

The medical records reflect very few complaints by the 
veteran and few abnormal clinical findings regarding his left 
thigh.  Although the veteran had reported experiencing 
numbness in his left leg in 1972, that symptom disappeared if 
he slept on his other side, and the examiner reported no 
clinical findings at all concerning the left thigh.  On VA 
compensation examination in 1996, the veteran expressed no 
complaints relative to his left thigh and the examiner 
recorded no pertinent clinical findings whatsoever.  The 
records reflect that the veteran expressed no left thigh 
complaints whatsoever during a VA examination in March 2001, 
although that examiner did for the first time note slightly 
decreased sensation in the veteran's left thigh.  At the time 
of a VA compensation examination in November 2001, the 
veteran again reported having numbness in his whole left leg; 
that examiner reported normal motor strength in the veteran's 
left leg and intact sensation, however.  Further, the veteran 
reported to a September 2006 VA examiner that he had no 
problem with his left thigh, other than occasional numbness 
in the area.  The examiner stated, however, that there was no 
muscle loss or scar tissue.  Nevertheless, the veteran 
reported having pain that radiated from his back into his 
left leg for which chiropractic treatment had provided very 
brief relief.  That examiner noted that the veteran walked 
with a mildly antalgic gait, but indicated that no scarring 
was noted on his left thigh.  Finally, the 2006 examiner 
commented that there was moderately severe impairment to 
Muscle Group XIV.  

Although the 2006 examiner stated that the veteran had 
moderately severe impairment to Muscle Group XIV, the 
veteran's own complaints and the clinical findings recorded 
by that examiner himself and by numerous other examiners 
clearly do not support such an characterization.  The 
September 2006 examiner himself was unable to detect any left 
thigh scarring.  As noted above, the Board must consider the 
"totality of the circumstances" - all of the evidence - 
in determining the appropriate rating for the disability.  
See Robertson and Tropf, supra.  So, despite the assessment 
by the September 2006 examiner, the Board finds that the 
totality of the evidence, including the veteran's own 
complaints and all of the clinical findings recorded since 
the original injury in service, is commensurate with a 
finding of not more than slight impairment due to his left 
thigh disability, warranting a noncompensable - 0 percent - 
rating under Code 5314 throughout the appeal period.  

In this regard, the Board is aware that 38 C.F.R. § 4.56(d) 
describes slight muscle injury where no metallic fragments 
are present, whereas the presence of retained foreign bodies 
is described only among the signs of severe disability.  
However, as the Court made clear in Robertson and Tropf, 
supra, the provisions of § 4.56 are merely a guide to use in 
determining the degree of disability, considering all of the 
evidence.  Thus, in light of all of the evidence, the Board 
finds that the residuals of the veteran's left thigh shrapnel 
injury reflect not more than slight disability due to muscle 
injury throughout the appeal period.  

Finally, even considering the provisions of the various 
criteria for evaluating scars, the Board cannot find that a 
compensable rating is warranted for the disability.  Although 
some examiners have reported left thigh scars, and retained 
shrapnel has been noted on x-rays, no examiner has recorded 
any abnormal clinical findings other than some left thigh 
scars and the most recent VA examiner was unable to detect 
any such scars.  Clearly, any scars that might be present are 
not productive of disability.  The Board recognizes that the 
criteria for evaluating skin disorders were also revised 
during the pendency of the veteran's appeal.  However, a 
compensable rating for a scar on the thigh requires either 
that it be painful or unstable, that it exceed six square 
inches in area, or that it produce some limitation of 
function.  There is no evidence that the veteran's left thigh 
scars meet any of those criteria - under either the old or 
the revised rating criteria.  (See 38 C.F.R. § 4.118, 
Codes 7801-7805; see also 67 Fed. Reg. 49596 (July 31, 
2002).)  

The record shows, however, that the RO has assigned a 30 
percent rating for the veteran's left thigh disability 
beginning in September 2006, apparently based on the 
September 2006 examiner's characterization of the disability 
as "moderately severe."  Accordingly, the Board concludes 
that the schedular criteria are not met for an initial 
compensable disability rating for residuals of injury to the 
left thigh, Muscle Group XIV, prior to September 11, 2006, 
and rated 30 percent thereafter.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 
4.59, and 4.73, Code 5314.  

The Board also recognizes that the Court, in DeLuca v. Brown, 
8 Vet. App. 202 (1995) held that, where evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

As noted above, the veteran's left thigh disability has 
remained asymptomatic since his separation from service and 
no examiner has noted any abnormal clinical findings 
concerning the disability, except for scars - and the latest 
VA examiner was unable to detect any scarring at all.  

In this case, given the absence of any reported functional 
impairment, the Board finds that a higher rating considering 
the factors enumerated by the Court in DeLuca is not 
warranted.  

However, in exceptional cases where evaluations provided by 
the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).  Here, though, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
disability level.  There is no evidence that the veteran has 
ever been hospitalized for treatment of his left thigh 
disability since his separation from service.  Neither does 
the record reflect marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular ratings.  See 38 C.F.R. § 4.1.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

For all the foregoing reasons, the claim for an initial 
compensable disability rating for residuals of injury to the 
left thigh, Muscle Group XIV, prior to September 11, 2006, 
and rated 30 percent thereafter, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

ii.  Right elbow, Muscle Group VIII

The revision to Diagnostic Code 5308 (concerning Muscle Group 
VIII) remains essentially the same as was in effect in 1971 
and provides that severe impairment warrants a 30 percent 
rating for the major arm and 20 percent for the minor arm.  A 
20 percent evaluation is to be assigned for moderately severe 
impairment.  For moderate disability, a 10 percent rating is 
appropriate.  Slight impairment warrants a 0 percent 
evaluation.  

The service medical records, as well as all of the post-
service treatment records, are silent for any complaints by 
the veteran concerning his right elbow disability.  No 
examiner has reported any pertinent abnormal clinical 
findings, except the presence of a scar at the right elbow.  
And that scar was described as 2cm x 0.5cm, non-depressed, 
nontender, and non-adherent.  Finally, the September 2006 VA 
examiner characterized the veteran's right elbow disability 
due to injury to Muscle Group VIII as slight.  

In light of the absence of any complaints by the veteran and 
the absence of any abnormal clinical findings related to the 
disability, except for a small, totally asymptomatic scar, 
the Board finds that his right elbow disability has been 
productive of no more than slight disability throughout the 
appeal period.  As provided by Code 5308, slight impairment 
warrants a 0 percent rating.  

Therefore, the Board concludes that the criteria are not met 
for an initial compensable rating for residuals of injury to 
the right elbow, Muscle Group VIII.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 
4.59, and 4.73, Code 5308.  

Given the absence of any reported functional impairment due 
to this disability, the Board finds that a higher rating, 
considering the factors enumerated by the Court in DeLuca, is 
not warranted.  

As noted above, in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).  Here, though, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
disability level.  There is no evidence that the veteran has 
ever been hospitalized for treatment of his right elbow 
disability since his separation from service.  Neither does 
the record reflect marked interference with employment, 
meaning above and beyond that contemplated by his current 
0 percent schedular rating.  See 38 C.F.R. § 4.1.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

For the foregoing reasons, the claim for an initial 
compensable rating for residuals of injury to the right 
elbow, Muscle Group VIII, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

B.  Degenerative joint disease of the lumbar spine 
with intermittent left leg sensory symptoms

The veteran's service-connected back disability was assigned 
a 10 percent rating under Diagnostic Code 5295-5003, 
retroactively effective from October 5, 2000.  

Diagnostic Code 5003 provides (both prior to September 23, 
2002, and currently) that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.). When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below:     

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations:  20 percent 

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups:  10 percent

Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.  

Prior to September 23, 2002, the following criteria were in 
effect concerning rating spinal disabilities: 

A 10 percent evaluation was warranted for lumbosacral strain 
where there was characteristic pain on motion.  Where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position, a 
20 percent rating was appropriate.  A 40 percent evaluation 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Part 4, 
Code 5295, effective prior to September 23, 2002.

Under the regulations effective prior to September 23, 2002, 
slight limitation of motion of the lumbar segment of the 
spine warranted a 10 percent evaluation.  A 20 percent 
evaluation required moderate limitation of motion.  Severe 
limitation of motion was required for a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5292 (2002). 

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warranted a 60 percent rating.  A 40 percent evaluation was 
to be assigned when the intervertebral disc syndrome was 
severe, when there were recurring attacks, with only 
intermittent relief.  Moderate intervertebral disc syndrome, 
with recurring attacks, warranted a 20 percent rating.  A 
10 percent evaluation was appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome was to be rated as noncompensable.  38 C.F.R. 
§ 4.71a, Code 5293, effective prior to September 23, 2002.  

Effective September 23, 2002, VA revised the criteria for 
evaluating degenerative disc disease.  Intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent rating is to be assigned.  A 40 percent evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating 
appropriate.  A 10 percent evaluation is for assignment with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Code 5293.  

Under the current rating criteria, that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 
32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5343 (2006)). Under the revised 
criteria, lumbosacral or cervical strain is evaluated under 
DC 5237.  

The following General Rating Formula for Diseases and 
Injuries of the Spine is to be used for evaluating diseases 
and injuries of the spine under diagnostic codes 5235 to 
5243, unless a disability under Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

At the outset, the Board notes that the veteran has not 
claimed service connection for degenerative disc disease or 
intervertebral disc syndrome and the medical evidence does 
not show that he currently has such a disorder.  There is no 
radiologic evidence of any disc disease.  Electrodiagnostic 
studies have shown that the veteran does not have any 
neurologic manifestations that are due to his service-
connected back disability.  And no examiner has diagnosed 
degenerative disc disease.  Therefore, evaluation of the 
veteran's back disability on that basis - under either the 
old or the revised criteria - would not be appropriate.  

Considering first the old criteria for lumbosacral strain 
(old Code 5295) (since the RO's rating for the disability is 
based on those criteria), the Board observes that the 
criteria for more than a 10 percent rating have not been met 
at any time during the appeal period - no examiner has noted 
any muscle spasm, unilateral loss of spine motion, or marked 
limitation of motion.  Although degenerative changes have 
been noted on x-ray, no examiner has reported any significant 
loss of lateral spine motion.  

Moreover, prior to the September 2006 examination, no 
examiner had reported more than slight limitation of lumbar 
spine motion in any axis, such as would warrant more than a 
10 percent rating under old Code 5292.  However, the 
September 2006 VA examiner reported range of motion findings 
indicative of moderate limitation of forward flexion, as 
would warrant a 20 percent rating under old Code 5292.  In 
addition, the Board notes that, because the evidence shows 
that the limitation of motion of the veteran's lumbar spine 
is compensable, no rating under Code 5003 may be assigned.  
Thus, under the rating criteria that were in effect prior to 
September 2002, no more than a 10 percent rating may be 
assigned for the veteran's back disability prior to September 
2006, and no more than a 20 percent rating is warranted, 
beginning in September 2006.  

Further, prior to the September 2006 VA compensation 
examination, there was no medical evidence of limitation of 
forward flexion of the lumbosacral spine to less than 60 
degrees or muscle spasm resulting in abnormal gait or 
abnormal spinal contour, such as to warrant more than a 10 
percent rating under Code 5237 of the revised General Rating 
Formula.  

However, the September 2006 VA examiner reported that forward 
flexion of the veteran's thoracolumbar spine was limited to 
60 degrees.  That finding, even in the absence of reported 
muscle spasm, meets the criteria for a 20 percent rating 
under the revised criteria.  Code 5237.  Nevertheless, the 
clinical findings noted by the examiners clearly do not more 
nearly approximate the criteria for a 40 percent rating under 
that Code.  See 38 C.F.R. § 4.7.  

Therefore, the Board finds that a 10 percent rating was 
warranted for the veteran's service-connected degenerative 
joint disease of the lumbar spine with intermittent left leg 
sensory symptoms prior to the September 2006 examination.  
But, effective from the date of that examination, September 
11, 2006, the criteria were met for a 20 percent rating both 
under old Code 5292 and revised Code 5237.  No higher rating 
is warranted under VA's rating schedule.  

The record shows that the RO has already assigned a 10 
percent rating for the disability prior to September 11, 
2006, and a 20 percent rating after that date.  Accordingly, 
no higher schedular rating may be assigned.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Code 5003-5237.  

Further, in this case, no examiner has reported that the 
veteran has increased functional impairment on use due to his 
back disability.  In fact, the most recent examiner, in 
September 2006, specifically stated that there was no 
weakness, decreased endurance, easy fatigability, or further 
decreased range of motion on repetitive motion.  Accordingly, 
the Board finds that a higher rating considering the factors 
enumerated by the Court in DeLuca is not warranted.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his back disability since it was first noted in 
the record in 2000.  Neither does the record reflect marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular ratings, despite his 
report that he had to change jobs because of it.  See 
38 C.F.R. § 4.1.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his current employer because of it.  There simply is 
no evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

For all the foregoing reasons, the claim for an initial 
disability rating higher than 10 percent for degenerative 
joint disease of the lumbar spine with intermittent left leg 
sensory symptoms, prior to September 11, 2006, and rated 20 
percent thereafter must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

An initial compensable disability rating for residuals of 
injury to the left thigh, Muscle Group XIV, prior to 
September 11, 2006, and rated 30 percent thereafter, is 
denied.  

An initial disability rating higher than 10 percent for 
degenerative joint disease of the lumbar spine with 
intermittent left leg sensory symptoms, prior to 
September 11, 2006, and rated 20 percent thereafter, is 
denied.  

An initial compensable disability rating for residuals of 
injury to the right elbow, Muscle Group VIII, is denied.  


REMAND

The medical evidence shows that the veteran has complained of 
numbness in his left arm, particularly after sleeping, on 
occasion since 1972.  A VA examiner in May 2005 stated that 
that symptom was mostly positional, but also indicated that 
cubital tunnel signs were mildly positive on the left.  
Similar symptoms were also noted by a VA examiner in 
September 2006.  Although a VA compensation examiner in 
September 2006 noted few abnormal clinical findings regarding 
the veteran's left arm, the record indicates that the veteran 
underwent left cubital tunnel surgery in December 2006.  
Because the record does not indicate whether the impairment 
that led to the December 2006 surgery was related to the 
service-connected left arm disability as a result of the in-
service shrapnel injury, the Board believes that a medical 
opinion on that point is necessary to properly evaluate the 
service-connected disability.  Further, regardless of any 
connection between the cubital tunnel manifestations and the 
service-connected disability, a current assessment of the 
service-connected disability should now be undertaken 
following the surgery.  

In addition, the Board's December 2005 remand specifically 
directed the AMC to schedule the veteran for a skin 
examination in order to evaluate the current severity of the 
veteran's service-connected laparotomy scar.  Such an 
examination was noted to be necessary, particularly in light 
of the revisions of VA's rating criteria for skin disorder in 
August 2002, during the pendency of the veteran's increased 
rating claim.  The September 2006 VA examiner, however, noted 
that the "Veteran does not report a 'laparotomy scar,'" and 
so did not conduct the requested examination.  Unless the 
veteran specifically refused the requested examination - and 
the record does not indicate that he did - the examiner's 
stated reason for not completing the examination is 
unacceptable.  The veteran's claims file clearly shows that 
he underwent an exploratory laparotomy during service and 
that a laparotomy scar was previous noted, which the required 
review of the file would have disclosed.  More importantly, 
the remand directed the examiner to report specific clinical 
findings regarding the veteran's laparotomy scar - the area 
of the scar in square inches, whether there is any associated 
underlying soft tissue damage, and whether the scar is 
tender, adherent to the underlying tissue, elevated or 
depressed on palpation, or whether it causes limited motion 
- findings which are necessary for evaluating the disability 
under the revised rating criteria.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's December 2005 remand was 
not completed, the veteran's appeal as to this issue is not 
yet ready for final appellate consideration.  

Regrettably, the issues relating to greater ratings for the 
veteran's service-connected laparotomy scar and his left arm 
disability must be REMANDED once more for the following 
actions:  

1.  Ask the veteran to identify all 
health care providers who have treated 
him for left arm conditions and his 
laparotomy scar in recent years, 
including for his left cubital tunnel 
surgery in December 2006.  After 
obtaining any necessary signed release 
forms from the veteran, request copies of 
the records of all such treatment 
identified by him, in particular records 
from the Pittsburgh, PA, VA Medical 
Center in conjunction with his December 
2006 left cubital tunnel surgery.  
Associate all files received with the 
claims file.  

2.  Schedule the veteran for a VA skin 
examination to determine the current 
severity of his laparotomy scar.  The 
claims folder must be made available to 
the designated examiner for a review of 
the veteran's pertinent medical history.  
All necessary testing and evaluation 
should be completed.  The examination 
report should set forth all objective 
findings regarding this service-connected 
disability.  In examining the scar, the 
examiner should state whether there is 
any associated underlying soft tissue 
damage and indicate the area of the scar 
in square inches.  The examiner should 
also comment on whether the scar is 
tender, adherent to the underlying 
tissue, elevated or depressed on 
palpation, or whether it causes limited 
motion.  

3.  Schedule the veteran for orthopedic 
and neurological examinations to evaluate 
the current severity of residuals of 
injury to his left arm, Muscle Group V.   
The claims folder must be made available 
to the designated examiner for a review 
of the veteran's pertinent medical 
history.  All necessary testing and 
evaluation should be completed.  The 
examination report should set forth all 
objective findings regarding this 
service-connected disability and any 
other left arm condition.  In examining 
the disability, the examiners should note 
that the veteran underwent left cubital 
tunnel surgery in December 2006.  The 
examiners should indicate whether the 
veteran's injury to Muscle Group V is 
best characterized as slight, moderate, 
moderately-severe, or severe, supporting 
that assessment with reference to 
appropriate findings.  Finally, the 
examiners should provide an opinion as to 
the likelihood (very likely, as likely as 
not, or unlikely) that any of the 
manifestations that led to the veteran's 
left cubital tunnel surgery were related 
to his service-connected left arm 
disability that resulted from a shrapnel 
injury in service.  The examiners should 
discuss the rationale for the opinions, 
whether favorable or unfavorable.  

4.  Upon completion of the examinations, 
review the examiners' reports to ensure 
their compliance with the Board's 
directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Take any needed 
corrective action.  

5.  Then readjudicate the claims at issue 
in light of the additional evidence 
obtained.  The readjudication must 
include consideration of the revised 
rating criteria for the skin, as amended 
effective August 30, 2002.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case that includes the 
new schedular criteria applicable to the 
scar disability and give them an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose of 
this REMAND is to obtain clarifying information and to 
provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


